            Case 1:18-cv-10340-DJC Document 76 Filed 03/08/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



                                                   )
CENTRO PRESENTE, et al.,                           )
                                                   )
                       Plaintiff,
                                                   )   No. 1:18-cv-10340-DJC
v.                                                 )
                                                   )
DONALD J. TRUMP, et al.,                           )
                                                   )
                       Defendant.                  )



                  DECLARATION OF KEVIN P. O'KEEFE IN SUPPORT
                  OF PLAINTIFFS’ MOTION TO COMPEL RESPONSES
                      TO WHITE HOUSE DISCOVERY REQUESTS

       I, Kevin P. O’Keefe, under penalty of perjury under the laws of the United States, declare

as follows:


       1.       I am a lawyer at the law firm of Choate, Hall & Stewart, LLP. I, along with my

                colleagues, represent Centro Presente, et al. (“Plaintiffs”) in the above-captioned

                litigation. I make this declaration in support of Plaintiffs’ Motion to Compel

                Responses to White House Discovery Requests (the “Motion”).

       2.       Attached hereto as Exhibit 1 is a copy of excerpts of the Plaintiffs’ First Set of

                Requests for Production of Documents to Defendants, served on September 18,

                2018. Exhibit 1 sets forth the requests for production of documents at issue in the

                Motion, namely Request Numbers 5, 13, 22-24, 27, 30, and 31 (the “Document

                Requests”).
     Case 1:18-cv-10340-DJC Document 76 Filed 03/08/19 Page 2 of 4



3.       Attached hereto as Exhibit 2 is a true and correct copy of the Plaintiffs’ Notice of

         Rule 30(b)(6) Deposition to Defendant Donald J. Trump’s Office of White House

         Policy, served on September 18, 2018 (the “Deposition Notice,” and with the

         Document Requests, the “Discovery Requests”).

4.       Attached hereto as Exhibit 3 is a true and correct copy of Defendants’ letter dated

         September 28, 2018, outlining general and categorical objections to Plaintiff’s

         Discovery Requests in advance of formal written responses.

5.       Attached hereto as Exhibit 4 is a true and correct copy of Plaintiffs’ letter

         responding to Defendants’ discovery concerns, dated October 11, 2018.

6.       Attached hereto as Exhibit 5 is a copy of excerpts of the Defendants’ Objections

         to Plaintiffs’ First Set of Requests for Production of Documents to Defendants,

         dated October 18, 2018.

7.       Attached hereto as Exhibit 6 is a true and correct copy of an email chain between

         myself, Adam Kirschner, Joseph Dugan, Oren Nimni, Xing-Yin Ni, Gary Feldon,

         Rhett Martin, and Kevin Snell commencing October 16, 2018, and concluding

         November 30, 2018.

8.       Attached hereto as Exhibit 7 is a true and correct copy an email chain between

         myself, Adam Kirschner, Joseph Dugan, Oren Nimni, Leah Milbauer, and Xing-

         Yin Ni, commencing February 7, 2019, and concluding February 12, 2019.

9.       In addition to the correspondence attached as Exhibits 3, 4, 6, and 7, the parties

         convened for telephonic meet and confers concerning the Discovery Requests on

         the following dates with the corresponding participants:




                                          -2-
  Case 1:18-cv-10340-DJC Document 76 Filed 03/08/19 Page 3 of 4



      a. October 10, 2018: Kevin O’Keefe and Oren Nimni on behalf of Plaintiffs;

         Joseph Dugan and Adam Kirschner on behalf of Defendants.

      b. November 16, 2018: Kevin O’Keefe, Xing-Yin Ni, and Oren Nimni on behalf

         of Plaintiffs; Adam Kirschner, Kevin Snell, and Gary Feldon on behalf of

         Defendants.

      c. February 7, 2019: Kevin O’Keefe, Xing-Yin Ni, Leah Milbauer, and Oren

         Nimni on behalf of Plaintiffs; Joseph Dugan, Adam Kirschner, and Kevin

         Snell on behalf of Defendants.

10.   Attached hereto as Exhibit 8 is a true and correct copy of an email chain between

      Brandon Prelogar, Scott Oudkirk, and Kathryn Anderson, dated September 7,

      2017. It bears the Bates-number CP_00016237. In accordance with Paragraphs 1

      and 2 of the Stipulation and Order Governing Confidential Information, ECF 61

      (the “Confidentiality Order”), Personnel Contact Information, as defined therein,

      has been redacted from Exhibit 8.

11.   Attached hereto as Exhibit 9 is a true and correct copy of an email chain between

      John Zadrozny and Ambassador James Nealon, commencing October 10, 2017,

      and concluding October 11, 2018. It bears the Bates-number CP_00002723. In

      accordance with Paragraphs 1 and 2 of the Confidentiality Order, Personnel

      Contact Information has been redacted from Exhibit 9.

12.   Attached hereto as Exhibit 10 is a true and correct copy of an email from John

      Zadrozny to Wolf Chad, dated January 4, 2018. It bears the Bates-number

      CP_00026373. In accordance with Paragraphs 1 and 2 of the Confidentiality

      Order, Personnel Contact Information has been redacted from Exhibit 10.




                                     -3-
          Case 1:18-cv-10340-DJC Document 76 Filed 03/08/19 Page 4 of 4



       13.     Attached hereto as Exhibit 11 is a true and correct copy of a November 3, 2017,

               Memorandum from J. Keith Kellogg, Executive Secretary and Chief of Staff of

               the White House Security Council, regarding the Principals Small Group Meeting

               on Temporary Protected Status. It bears the Bates-numbers AR-

               CP_EL_SALVADOR-00000137 to 00000152. In accordance with Paragraphs 1

               and 2 of the Confidentiality Order, Personnel Contact Information has been

               redacted from Exhibit 11.

       14.     Attached hereto as Exhibit 12 is a true and correct copy of the August 10, 2018

               Order Re Joint Letter Brief, entered in Ramos, et al. v. Nielsen, et al., No. 3:18-

               cv-01554-EMC (N.D. Cal.), ECF 63.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on March 8, 2019.


                                                    /s/ Kevin P. O’Keefe
                                                    Kevin P. O’Keefe




                               CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-registered participants.



                                                   /s/ Allison S. Ercolano
                                                      Allison S. Ercolano

Dated: March 8, 2019




                                                -4-
